PATENT SECURITY AGREEMENT This PATENT SECURITY AGREEMENT (this “Agreement”) is made on this day of , 200_ between Dais Analytic Corporation ("Debtor"), and ("Secured Party"). 1. SECURITY INTEREST. Debtor hereby grants to Secured Parties a security interest in all rights, title, and interest in all patents, patent applications and like protections now owned by Debtor and listed on Schedule I attached hereto, including, without limitation, improvements, divisions, continuations, renewals, reissues, extensions and continuations-in-part of the same and the proceeds there from (“Collateral”).The security interest granted hereunder shall secure the payment and performance of Debtor's obligations under the secured convertible promissory notes (the “Notes”) issued to the Secured Parties pursuant to that certain Subscription Agreement dated on or about the date hereof (the “Convertible Note Issuance”), including but not limited to the Note issued to the Secured Party in the principal amount of and the full, prompt and complete payment and performance when due (whether at stated maturity, by acceleration or otherwise) of all other liabilities and obligations of Debtor to the Secured Parties due or to become due or hereafter arising under this Agreement or in connection with the Convertible Note Issuance. 2. COVENANTS. Debtor hereby warrants and covenants that during the course of this Agreement : (a)The Debtor's place of business is 11552 Prosperous Drive, Odessa, Florida, 33556 and Debtor will immediately notify Secured Party in writing of any change in or discontinuance of Debtor's place of business; (b)Debtor will not sell, dispose, or otherwise transfer the Collateral or any interest therein, other than pursuant to the terms of the Notes or as part of a transaction conducted in the ordinary course of business or by license grants made by Debtor in the ordinary course of business, without the prior written consent of Secured Parties; (c) Debtor shall file this Agreement with the U.S.
